ACCEPTED
                                                                                                              01-18-00406-CV
                                                                                               FIRST  5/21/2018
                                                                                                        COURT OF 12:43 PM
                                                                                                                     APPEALS
                                                                               Chris Daniel - District Clerk Harris County
                                                                                                           HOUSTON,    TEXAS
                                                                                                 Envelope5/24/2018
                                                                                                             No. 24734854
                                                                                                                      4:11 PM
                                                                                                  By:CHRISTOPHER
                                                                                                       Phyllis Washington
                                                                                                                       PRINE
                                                                                              Filed: 5/21/2018 12:43 PMCLERK

                                    CAUSE NO. 2018-10787

 CHARLES J. ARGENTO, ET AL.                     §              IN THE DISTRICT COURT OF
                                                                                 FILED IN
                                                §                         1st COURT OF APPEALS
 v.                                             §                             HOUSTON,
                                                                            HARRIS       TEXAS
                                                                                       COUNTY
                                                §                         5/24/2018 4:11:13 PM
 SAN JACINTO RIVER AUTHORITY                    §                  151st JUDICIAL
                                                                          CHRISTOPHERDISTRICT
                                                                                          A. PRINE
                                                                                  Clerk
                    DEFENDANT SAN JACINTO RIVER AUTHORITY’S
                        NOTICE OF INTERLOCUTORY APPEAL

         Defendant San Jacinto River Authority (“SJRA”) gives notices of its interlocutory appeal,

under Section 51.014(a)(8) of the Texas Civil Practice and Remedies Code, and appeals the

court’s order of May 16, 2018 denying the SJRA’s Rule 91a Motion to Dismiss and Plea to the

Jurisdiction.

         This an accelerated appeal that will be taken to the First or Fourteenth Court of Appeals

in Houston, Texas.

         There are no Related cases before either the First or Fourteenth Court of Appeals as that

term is defined by Local Rule 1.1(b).

                                              Respectfully submitted,
                                              LEWIS BRISBOIS BISGAARD & SMITH LLP

                                                       / s / William S. Helfand
                                              WILLIAM S. HELFAND
                                              Texas Bar No.: 09388250
                                              SHANE L. KOTLARSKY
                                              Texas Bar No.: 24083329
                                              24 Greenway Plaza, Suite 1400
                                              Houston, Texas 77046
                                              (713) 659-6767 Telephone
                                              (713) 759-6830 Facsimile
                                              bill.helfand@lewisbrisbois.com
                                              shane.kotlarsky@lewisbrisbois.com

                                              ATTORNEYS FOR DEFENDANT




4824-1650-5190.2
                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing has been served on counsel
of record by electronic filing, certified or regular mail, e-mail, or by facsimile on this on this the
21st day of April, 2018.

         William Fred Hagans
         Jennifer B. Rustay
         Carl D. Kulhanek, Jr.
         Hagans Montgomery & Rustay, P.C.
         3200 Travis Street, Fourth Floor
         Houston, Texas 77006
         Tel: (713) 222-2700
         Fax: (713) 547-4950
         E-mail: fhagans@hagans.law
         jrustay@hagans.law
         ckulhanek@hagans.law

         Attorneys for Plaintiffs


                                               / s / William S. Helfand
                                               WILLIAM S. HELFAND




4824-1650-5190.2                                  2